—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 2, 1999, which denied claimant’s application to reopen and reconsider a prior decision of the Board.
Whether to grant an application to reopen a decision is within the discretion of the Unemployment Insurance Appeal Board and, absent an abuse of that discretion, the Board’s decision will not be disturbed (see, Matter of Wolff [Commissioner of Labor], 252 AD2d 714; Matter of Trincere [Sweeney], 235 AD2d 904). Here, claimant has failed to demonstrate any abuse of discretion on the part of the Board in denying her application to reopen and reconsider its April 7, 1999 decision adhering to a November 19, 1994 Board decision that, inter alia, ruled in claimant’s favor regarding the issue of her eligibility for certain supplementary benefits. Finally, claimant’s arguments relating to the underlying merits of prior decisions of the Board, which she did not appeal, are not properly before this Court for its consideration.
*538Mercare, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.